Citation Nr: 1720142	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress syndrome (PTSD), anxiety, and depression.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  Additionally, the Veteran served in the reserves prior to active service and after active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for PTSD, a mental health condition to include anxiety and depression, and a low back condition.  Jurisdiction is now with the Detroit, Michigan RO.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's PTSD and mental health condition claims as a claim to entitlement for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium).  

The Board notes that the Veteran initially appointed the Wisconsin Department of Veterans Affairs as his representative.  See December 2008 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant Representative).  Prior to certification to the Board, the Veteran appointed the Vietnam Veterans of America as his representative.  See September 2015 VA Form 21-22.  The Board finds this request was timely and accepts the Vietnam Veterans of America as the Veteran's representative.  38 C.F.R. § 20.1304 (a), (b) (2016).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran has filed a claim for a total disability rating based upon individual unemployability (TDIU); however, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  As the Board does not have jurisdiction over the claim for TDIU, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder

The Veteran contends that service connection is warranted for his acquired psychiatric disorder.  Specifically, the Veteran contends that he was in Kuwait on Highway 8 when he witnessed deceased along the side of the road, a truck struck by tank fire killing the occupants inside, and entered a village which had recently been attacked by aerial strikes.  See November 2009 VA Form 21-4138  (Statement in Support of Claim). 

The Veteran's service personnel records reflect that he served overseas in Saudi Arabia from February 11, 1991 to March 25, 1991, where he participated in the Defense of Saudi Arabia and Liberation and Defense of Kuwait campaigns.  The Veteran received a Kuwait Liberation Medal as well as a Southwest Asia Service medal with one Bronze Service Star.  The Veteran was a part of the 24th Infantry Division, 2nd Battalion, 7th Infantry.  

The Veteran was afforded a VA examination in July 2011.  The VA examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and opined that "if the stressors that he reports are conceded, then his anxiety disorder, not otherwise specified, is likely related to fear of hostile military activity or terrorist activity," in addition to stressful life circumstances.  

The record reflects that the RO began to corroborate his stressors.  See July 2011 VA Form 21-6789 (Deferred Rating), see also VA Form 21-4138 (Veteran's response to RO's request for additional information on stressors).  However, the record is unclear as to whether the RO actually attempted to verify the Veteran's unit history or corroborate the Veteran's stressors with the Joint Services Records Research Center (JSRRC).  The Board notes that the Veteran has consistently stated he was on Highway 8 when he witnessed the stressor events.  The RO appears to have presumed he meant Highway 80.  See December 2009 VA memo.  When verifying the Veteran's unit history, the RO should consider the existence of Highway 8, which leads into Basrah, Iraq, and appears to turn into Highway 80 as it crosses into Kuwait.

Therefore, the Board remands the case so that the RO can attempt to verify the Veteran's unit history and stressors with the JSRRC.  

Low back disability

The Veteran also contends that service connection is warranted for a low back disability.  Specifically, the Veteran states that he injured his back while training and carrying heavy rucksacks for long periods of time.  See October 2016 hearing; see also February 2010 VA Form 21-4138 (notice of disagreement). 

The Board notes that an attempt was made to locate the Veteran's service treatment records for 1989 to 1993.  However, these records were not available for review and may have been lost in the mail.  See September 2009 VA Memo; see also July 2009 email correspondence.  However, mental health records were kept separate from the Veteran's service treatment records and reflect a complaint of back problems.  See December 1990 service treatment records (General Information Form).  

The Board finds that it is necessary to remand the low back disability claim to determine whether the Veteran has a current back disability and if so, whether it is at least as likely as not is caused by, related to, or aggravated by active service. 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's unit history and stressors with the Joint Services Records Research Center (JSRRC). 
 
The Veteran was a part of the 24th Infantry Division, 2nd Battalion, 7th Infantry and service personnel records reflect that his unit was sent to Saudi Arabia from February 11, 1991 to March 25, 1991.  The RO should attempt to identify the Veteran's unit history from February 11, 1991 to March 25, 1991, including whether there the unit participated in or was near attacks along Highway 8 and/or Highway 80 during this timeframe.  

2.  Schedule the Veteran for a VA examination with an examiner who is qualified to give an opinion on the Veteran's low back disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

(a)  The examiner must determine whether the Veteran has a current low back disability.  If one is not diagnosed, the examiner should attempt to give a diagnosis for the Veteran's low back disability. 

(b)  If the Veteran has a diagnosed low back disability, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's low back disability was incurred in, related to, or aggravated (i.e., permanently worsened) by his active service.  The examiner's attention is directed to the Veteran's lay statements regarding the circumstances and onset of his low back disability and the complaint of back problems in 1990. 

The examiner must review the claims file. If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided. Any missing evidence that would enable the examiner to provide the opinion should be identified

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3. After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




